Citation Nr: 0935295	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-25 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1971 to February 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
the above-referenced claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The record contains a diagnosis of PTSD, and in various 
statements, the Veteran has identified certain stressors with 
sufficient specificity to warrant further development.  More 
specifically, a review of the claims file reveals the 
Veteran's contention that while on board the USS Sarotoga 
(CVA-60) over the period of April 1972 to February 1973, as a 
plane captain, he witnessed the engine blow on an aircraft 
that resulted in the loss of another's plane captain's arm, 
the loss of an A-6 bomber and its crew members when it went 
down into the ocean after just taking off from the front of 
the ship, and the death of a radarman when he walked in front 
of an aircraft's radar.  There is also no indication that the 
U.S. Navy or other appropriate channels were ever utilized 
for the purposes of obtaining the ship logs for the USS 
Saratoga (CVA-60) for the period of April 1972 to February 
1973.  Consequently, the Board finds that this claim must be 
remanded so an effort can be made to obtain these records.  
In the event that one of the Veteran's claimed stressors is 
verified, the Veteran should then be provided with a 
psychiatric examination to determine whether he has PTSD that 
is linked to the verified stressor or stressors.  The 
examiner should also be requested to provide an opinion 
whether the Veteran currently has other psychiatric 
disability that is related to his period of active service.  

An effort should also be made to obtain any additional 
treatment records for the Veteran showing treatment for PTSD 
or other psychiatric disability from the Orlando, Florida Vet 
Center, dated since March 2004.

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to 
obtain any additional treatment records 
for the Veteran showing treatment for 
PTSD or other psychiatric disability 
from the Orlando, Florida, Vet Center, 
dated since March 2004.

2.  An effort should be made to contact 
the U.S. Navy or use other appropriate 
channels in order to obtain the ship 
logs of the USS Saratoga (CVA-60) for 
the period of April 1972 to February 
1973 to determine whether an engine 
blew on one of its aircraft that 
resulted in the loss of a plane 
captain's arm, whether the USS Saratoga 
(CVA-60) lost an A-6 bomber and its 
crew members when the aircraft went 
down into the ocean after just taking 
off from the front of the ship, and to 
confirm the death of one of the ship's 
radarmen when he walked in front of an 
aircraft's radar.

3.  In the event that a stressor is 
verified, the RO/AMC should note that 
for the record and schedule the Veteran 
for a VA psychiatric examination in 
order to ascertain whether he has PTSD 
as the result of such verified 
stressor(s).  In considering whether 
the Veteran meets the criteria for a 
diagnosis of PTSD, only the verified 
stressor(s) may be considered.  The 
claims folder must be made available to 
the examiner for review and that it was 
available should be noted in the 
opinion that is provided.

The diagnosis should be in accordance 
with the American Psychiatric 
Association's: Diagnostic and 
Statistical Manual of Mental Disorders- 
IV (DSM-IV).  All necessary special 
studies or tests, including 
psychological testing and evaluation, 
are to be accomplished.

The psychiatrist must express an 
opinion as to whether the Veteran meets 
the criteria for PTSD contained in DSM- 
IV, and if he meets such criteria, 
whether PTSD can be related to the 
stressor or stressors reported by the 
Veteran and established as having 
occurred during the Veteran's active 
service.  The examiner should further 
state whether it is at least as likely 
as not (50 percent probability or 
greater) that the Veteran has other 
psychiatric disability that is related 
to active service.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

4.  Finally, readjudicate the claim on 
appeal.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


